                             THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


JANE DOE,

                                      Plaintiff,

       v.                                           No. 18 CV 4240

SCHOOL OF THE ART INSTITUTE OF                      The Honorable Andrea R. Wood
CHICAGO, JOHN PHILLIPS, LISA
WAINWRIGHT, AMANDA DASILVA,
MICHAEL NICOLAI, and BETH
WRIGHT,

                                  Defendants.


                          JOHN PHILLIPS’S RESPONSE TO
                  PLAINTIFF’S MOTION TO PROCEED ANONYMOUSLY

        Plaintiff filed her Complaint under the pseudonym Jane Doe and now requests that this

Court allow her to proceed under that pseudonym. For the reasons stated below, Plaintiff’s

Motion to Proceed Anonymously (“Motion”) (ECF #29) should be denied.

I.      To Proceed Anonymously, Plaintiff Must Demonstrate Exceptional Circumstances.
        “The use of fictitious names is disfavored, and the judge has an independent duty to

determine whether exceptional circumstances justify such a departure from the normal method of

proceeding in federal courts.” Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d

869, 872 (7th Cir. 1997). To proceed anonymously, a party must demonstrate “exceptional

circumstances” that outweigh both the public policy in favor of identified parties and the

prejudice to the opposing party that would result from anonymity. Id. “Rule 10(a) of the Federal

Rules of Civil Procedure, in providing that the complaint shall give the names of all the parties to

the suit…, instantiates the principle that judicial proceedings, civil as well as criminal, are to be



220413241.1 96756/339856
conducted in public.” Id., citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 580 n.17,

(1980); Gannett Co. v. DePasquale, 443 U.S. 368, 386 n.15, (1979). Identifying the parties to the

proceeding is an important dimension of publicness. Id. The people have a right to know who is

using their courts. Id.

        In some situations, however, a litigant’s use of a fictitious name is warranted. Fictitious

names have been allowed in order to protect the privacy of children, rape victims and particularly

vulnerable parties or witnesses. Id.

II.     Plaintiff Failed to Satisfy Her Burden in Demonstrating Exceptional Circumstances
        in this Case.
        Plaintiff argues that she is “a vulnerable party who warrants being able to proceed

anonymously because she is a victim of sexual misconduct who has brought suit against a person

of influence in a specialized community (i.e., prestigious art schools).” ECF #29, ¶ 5. Plaintiff

asserts that she has a “real fear of being subjected to retaliation, harassment, embarrassment, and

reputational harm…should her identity be made public.” Id. Plaintiff doesn’t identify from

whom she fears retaliation, in what form the retaliation may occur or provide any other details.

Her fear of retaliation and harassment cannot be related to any of the Defendants in this matter,

because, as Plaintiff avers, “[a]ll Defendants are aware of plaintiff’s identity.” Id. Additionally,

while Plaintiff asserts that she has already been subject to retaliation (ECF #29, ¶ 7), the source

of that alleged retaliation and harassment is already aware of Plaintiff’s identity. Plaintiff has

provided no factual basis from which the court could conclude that disclosure of her identity in

this lawsuit would result in retaliation or harassment. Doe v. Shakur, 164 F.R.D. 359, 362

(S.D.N.Y. 1996), citing Doe v. Hallock, 119 F.R.D. 640, 644 (S.D. Miss. 1987).

        Two of the cases referenced in Plaintiff’s Motion found fear of retaliation sufficient to

allow the plaintiffs to proceed anonymously. Both are distinguishable from this matter. In Doe

                                                  2

220413241.1 96756/339856
v. Trp Acquisition Inc., No. 16 C 3635, 2016 WL 3671505, *2 (N.D. Ill. July 11, 2016), the

plaintiff had filed suit against her current employer in response to alleged misconduct by her

supervisor. The court found the plaintiff’s fear of retaliation was sufficient as she was still

employed by the defendant. Here, Plaintiff has no remaining connection to any of the defendants

in this matter. She is no longer a student at SAIC and moved to Boston, Massachusetts. ECF #1,

¶¶ 4, 74. In Does I-XXIII v. Advanced Textile Corp., 214 F.3d 1058 (9th Cir. 2000), foreign

employees working in the garment industry in the Mariana Islands brought a Fair Labor

Standards Act action against their employers using fictitious names. The Ninth Circuit Court of

Appeals allowed the plaintiffs to proceed anonymously citing precedent in other FLSA cases

where pseudonyms protected the plaintiffs from reprisals from their current employers and

because the plaintiffs faced “greater threat[s] of retaliation than the typical [FLSA] plaintiff”

including deportation, arrest, and imprisonment. Id. at 1068-71. Here, Plaintiff faces no such

concerns.

        Plaintiff also claims that this litigation “involves the disclosure of stigmatizing sexual

information, including details of sexual violence.” ECF #29, ¶ 5. The Seventh Circuit has held

that a party’s fear of embarrassment is insufficient to allow a party to proceed under a fictitious

name. See Coe v. Cty. of Cook, 162 F.3d 491, 498 (7th Cir.1998) (party's embarrassment of past

“immoral or irresponsible” behavior insufficient basis for anonymity); Doe v. Vill. of Deerfield,

819 F.3d 372, 377 (7th Cir. 2016) (court found John Doe's potential embarrassment to be

insufficient to justify anonymity in a suit which he voluntarily brought.)

        Lastly, Plaintiff states that she “has a psychological disability including diagnoses of

attention deficit/hyperactivity disorder, anxiety, panic attacks, insomnia, impaired focus, and

depression.” ECF #29, ¶ 6. While Plaintiff’s concerns related to her mental and/or emotional


                                                  3

220413241.1 96756/339856
health are to be taken seriously, the Seventh Circuit has found anonymity unjustified in similar

situations. See Blue Cross, 112 F.3d at 872 (plaintiff’s fear of disclosure of his medical and

psychiatric information through litigation was insufficient to warrant the plaintiff’s anonymity).

The Seventh Circuit went on to state in Blue Cross that to make mental illness the grounds for

concealing the identity of a party to a federal suit “would be to propagate the view that mental

illness is shameful.” Id. The mere statement that Plaintiff suffers from mental and/or emotional

health issues is insufficient to proceed anonymously.

        Plaintiff does not articulate whether it is disclosure or possible impact with which she is

concerned. However, her concerns relating to her mental and/or emotional health are not

symmetrical to her allegations of Phillips’s mental and emotional health included in her

Complaint. See ECF #1, ¶¶ 23, 27, 31, and 58 (where Plaintiff alleges that Phillips contemplated

suicide on multiple occasions and includes details that she was shown the rope which Phillips

intended to use). To the extent Plaintiff is concerned about disclosure of her health records and

any relevant Title IX investigatory files, the Court may require that this material be filed under

seal. Additionally, the parties have already negotiated and filed with the Court a robust

protective order that requires any such material relating to Plaintiff’s (or any other SAIC

student’s) identity to be treated as “Confidential,” including protected health information. See

ECF #31.

III.    Plaintiff’s Previous Disclosures of the Subject Matter Warrant Denial of Her
        Motion to Proceed Anonymously.
        Federal Courts have also considered other factors in determining whether to permit a

party to proceed anonymously. In Doe v. Provident Life and Acc. Ins. Co., 176 F.R.D. 464, 467-

68 (E.D. Pa. 1997), the court examined the extent to which the identity of the litigant had been

kept confidential. That case involved a plaintiff who suffered from numerous mental health

                                                  4

220413241.1 96756/339856
issues and had filed suit against the insurance company that terminated his disability benefits. In

finding that the use of a pseudonym was justified in that case, the court noted that the plaintiff

took steps from the beginning of the case to maintain anonymity. Before the case was

commenced, the plaintiff requested confidentiality from the defendant. The plaintiff also only

revealed his conditions of mental illness to his immediately family, medical providers and his

counsel.

        In this case, Plaintiff has exhibited a far different approach to confidentiality. At the time

that Phillips was terminated from SAIC (ECF #1, ¶ 64), Plaintiff authored public posts on

Facebook naming Phillips in relation to the very subject matter in her Complaint.

        “John Phillips is fired and every woman that paints at SAIC is safe from sexual targeting

and violence. Twenty years in the making baby and I know y’ll don’t want that shit happening

to you.” A true and correct copy of a screenshot showing Plaintiff’s Facebook posts is attached

here as Exhibit 1, and filed conditionally under seal. Phillips was made aware of the post and

requested that Facebook remove it. Facebook complied. However, just hours later, after

recognizing that her initial post was removed, Plaintiff reposted it with the following additional

commentary: “Just realized I got this post removed by Facebook for not following the

community guidelines because someone reported it. There is a predator at our school if you have

been preyed on by this man please come forward.” See Exhibit 1.

        Plaintiff’s fear of retaliation did not stop her from alerting the Facebook community to

her dislike of Phillips based on “sexual targeting and violence.” Also, it is not hard to imagine

that Plaintiff’s Facebook posts were seen by more persons than will review any documents filed

in this case.




                                                  5

220413241.1 96756/339856
        Additionally, and as Plaintiff’s Complaint alleges, approximately two weeks after

Plaintiff posted the Facebook posts, Plaintiff filed for an emergency no contact order in the

Circuit Court of Cook County. ECF #1, ¶ 70. It was initially granted, ex parte. Plaintiff’s

Complaint omits that less than two weeks later, after Phillips learned of Plaintiff’s initiating a

public action against him, Phillips appeared with counsel and filed his Verified Petition to Re-

Hear Original Emergency No Contact Petition Pursuant to 740 ILCS 22/218.5 and Vacate Civil

No Contact Order. A true and correct copy is attached as Exhibit 2, and filed conditionally under

seal. Phillips’s Petition was supported by his own sworn affidavit attesting that the relationship

with Plaintiff was consensual and attached multiple text message conversations between him and

Plaintiff and two letters authored by Plaintiff, among other things. After reviewing the evidence

submitted by Phillips, the Honorable Megan E. Goldish ordered that the Civil No Contact Order

be vacated and terminated and that the action be dismissed. A true and correct copy of the Civil

No Contact Disposition Order entered by Judge Goldish is attached as Exhibit 3, and filed

conditionally under seal. That action involved the same two litigants, the same alleged subject

matter, and was conducted in a public legal forum. As a matter of law, the subjects raised in that

proceeding can no longer be deemed confidential. Jessup v. Luther, 277 F.3d 926 (7th Cir.

2002) (documents filed in public record are not confidential).

        Other courts have held that if a party’s true identity was revealed in separate proceedings,

the request for anonymity is “effectively moot.” See Doe v. Bell Atlantic Business Systems

Services, Inc., 162 F.R.D. 418, 419 (D. Mass. 1995) (where court denied motion to proceed

anonymously because plaintiff’s identity was revealed in EEOC proceedings and Massachusetts

Commission Against Discrimination proceedings); Doe v. University of Rhode Island, No. 93-

0560B, 1993 WL 667341 (D.R.I. Dec. 28, 1993) (plaintiff not permitted to proceed under


                                                  6

220413241.1 96756/339856
pseudonym despite compelling reasons because plaintiff’s identity was known due to prior

litigation over same events); and Doe v. World of Life Fellowship, Inc., No. 11-40077-TSH, 2011

WL 2968912, * 1 (D. Mass July 18, 2011) (where defendant’s motion to proceed anonymously

was denied as moot, in part, because plaintiff had disclosed defendant’s identity to law

enforcement previously).

IV.     Additional Considerations Signal that this is not a Case for Anonymity.

        There are some very real considerations of fairness and practicality that this Court ought

to also consider. The United States District Court for the Southern District of New York

outlined such considerations in Shakur, 164 F.R.D. 359. In that case, the plaintiff, a victim of

sexual assault, brought a suit for civil damages under a pseudonym. The defendants in Shakur,

unlike any defendant in this matter, had previously been found guilty of criminal sexual abuse

following a jury trial. Two weeks after the defendants had been sentenced, the plaintiff initiated

a civil suit under the pseudonym “Jane Doe.” The court noted that although the plaintiff had

“very legitimate privacy concerns,” those concerns were outweighed by the following

considerations:

        First, Plaintiff chose to bring the lawsuit. She made serious charges and put her

credibility in issue. Fairness required that she be prepared to stand behind her charges publicly.

Id. at 361.

        Second, the defendants had been publicly accused. If Plaintiff were permitted to

prosecute the case anonymously, the defendants would be placed at a serious disadvantage, for

they would have been required to defend themselves publicly while Plaintiff could make her

accusations from behind a cloak of anonymity. Id. citing Southern Methodist Univ. Ass'n of

Women Law Students, 599 F.2d 707, 713 (5th Cir. 1979) (Because “the mere filing of a civil


                                                 7

220413241.1 96756/339856
action against ... private parties may cause damage to their good names and reputation,” “[b]asic

fairness” dictates that plaintiffs who publicly accuse defendants in civil suits “must [sue] under

their real names.”) (other internal citations omitted).

        Finally, the public has a right of access to the courts. Indeed, “lawsuits are public events

and the public has a legitimate interest in knowing the facts involved in them. Among those

facts is the identity of the parties.” Shakur, 164 F.R.D. at 361 (internal citations omitted).

        All of those same considerations are present in this matter. If Plaintiff desires to proceed

with this lawsuit, she should do so under her true identity. She has not demonstrated that this is

an exceptional case in which a compelling need exists to protect an important safety or privacy

interest. As a result, Plaintiff’s Motion to Proceed Anonymously (ECF #29) should be denied.

Date: October 18, 2018                         Respectfully submitted,

                                               JOHN T. PHILLIPS

                                       By:     /s/ Mason N. Floyd
                                               One of His Attorneys

Mason N. Floyd (6282874)
Timothy R. Herman (6301721)
Maureen J. Moody (6327343)
CLARK HILL PLC
130 East Randolph Street, Suite 3900
Chicago, Illinois 60601
Telephone (312) 985-5900
E-mail: MFloyd@ClarkHill.com
E-mail: THerman@ClarkHill.com
E-mail: MMoody@ClarkHill.com




                                                  8

220413241.1 96756/339856
                                CERTIFICATE OF SERVICE

        I, Laura Stephens, a non-attorney, hereby certifies that I caused the foregoing document

to be served upon all counsel of record via electronic notification by the Court’s CM/ECF system

and via U.S. Mail on this 18th day of October, 2018




                                      /s/Laura Stephens




220413241.1 96756/339856
